* Corpus Juris-Cyc. References: Intoxicating Liquors, 33CJ, p. 762, n. 58, 59. On test of intoxicating character of Jamaica Ginger, see annotation in 11 A.L.R. 1236; 36 A.L.R. 735; 15 R.C.L. 376; 3 R.C.L. Supp. 450; 4 R.C.L. Supp. 992; 6 R.C.L. Supp. 911.
The appellant, Mrs. Ella Dempsey, was tried and convicted of having in her possession and keeping for sale, barter, and to give away a liquid ginger preparation known as Jamaica ginger, etc. The facts necessary to state for the decision of the case are as follows:
The sheriff and some deputies, armed with a search warrant, went to the home of Mrs. Dempsey, in Louisville. While there making the search, one of the deputies followed the appellant into one part of the house and saw her attempt to hide a paper bag containing twelve two-ounce bottles of extract of ginger or Jamaica ginger. She did not obey the officer when called on to turn it over, but claimed that she had eggs in the paper bag. There upon, when the officer seized her and attempted to take the bag, she struck him in the face with a bottle of ginger and undertook to destroy the remaining bottles. *Page 827 
There was also proof that quite a number of empty Jamaica ginger or "Jake" bottles were found in the loft of the house and elsewhere about the premises. The state offered no proof of any sale of the Jamaica ginger or circumstances tending to show a sale, unless the possession of the dozen two-ounce bottles and the quantity of empty bottles strewn around the premises would sustain proof that the articles were kept for sale or to give away. This indictment was drawn under chapter 201, Laws of 1926.
This court has repeatedly held that the mere possession of quantities of intoxicating liquor or Jamaica ginger is not sufficient to sustain the charge of possessing intoxicating liquor with intent to sell, barter, or give away, and this case is ruled by the case of Young v. State, 137 Miss. 188, 102 So. 161, 36 A.L.R. 717; Reeves Grocery Co. v. State (Miss.), 103 So. 425; and Billington v. State, 140 Miss. 179,105 So. 457.
In the instant case, it is not shown that any of the Jamaica ginger had been offered for sale as a beverage, or that the appellant kept it on hand for sale or to give away. She stated that the bag containing the bottles of extract of ginger had been left by a friend in her house over her protest. The cases cited,supra, apply to chapter 201, Laws of 1926, as well as to chapter 189, Laws of 1918.
Reversed and remanded.